Citation Nr: 0108517	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-10 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and Dr. D.W.B.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1971 to July 1971 and in the United States Navy 
from June 1973 to January 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that: a decision of the Board in September 
1985 denied on the merits a claim of entitlement to service 
connection for an acquired psychiatric disorder; and that a 
decision of the Board in November 1988 and a rating decision 
by the RO in January 1989 both found that a new factual basis 
had not been presented.  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim; the RO 
found that the additional evidence was not new and material, 
and the current appeal ensued.


FINDINGS OF FACT

1. A rating decision in January 1989 found that a new factual 
basis had not been shown to reopen a claim of entitlement 
to service connection for an acquired psychiatric 
disorder.

2. Additional evidence submitted since January 1989 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. An acquired psychiatric disorder developed while the 
veteran was serving on active duty.



CONCLUSIONS OF LAW

1. A rating decision in January 1989, finding that a new 
factual basis had not been presented to reopen a claim of 
entitlement to service connection for an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000).

2. Additional evidence submitted since January 1989 is new 
and material, and the claim of entitlement to service 
connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000).

3. An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991 & Supp. 2000). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction or 
by the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2000).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1998).  If so, then the merits of 
the claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

At the time of the most recent prior final disallowance of the 
veteran's claim in January 1989, the evidence of record 
consisted of the veteran's service medical records and 
postservice VA treatment and hospitalization records.

The service medical records disclosed that, during the 
veteran's period of active service in the Air Force, he 
underwent a psychiatric evaluation in June 1971.  The 
diagnosis was character and behavior disorder, best classified 
as emotionally unstable personality.  During his period of 
service in the Navy, a psychiatric evaluation in December 1973 
resulted in a diagnosis of chronic personality disorder.

A VA hospital summary in October 1982 reported diagnoses of 
bipolar disorder and passive-aggressive personality.  At a VA 
psychiatric examination in May 1983, diagnoses included 
schizophrenia, paranoid type and substance abuse, in 
remission.  

The additional evidence added to the record since the last 
final denial of service connection for an acquired psychiatric 
disorder includes reports by a private psychiatrist and the 
report of a VA psychiatric examination in July 1998.

D.W.B., MD, the private psychiatrist, reported in October 1996 
that he had reviewed the veteran's service medical records and 
postservice medical records and that he had treated the 
veteran since 1994.  He offered an opinion that the veteran 
did not exhibit a character or personality disorder prior to 
active service, when he had been an Eagle Scout, and that his 
complaints and symptoms during his active service were 
prodromal symptoms of a schizophrenic disorder.  The current 
diagnosis for treatment purposes was schizophrenia with some 
schizoaffective symptoms.  

At the VA psychiatric examination in July 1998, the diagnosis 
was chronic bipolar disorder, with primarily manic illness, 
but mixed, with dysphoric manic episodes.  The examiner 
offered an opinion that the diagnosis of personality disorder 
rendered while the veteran was on active duty was incorrect, 
in that there was no evidence of  a personality disorder or 
character disorder prior to service.  He found that what was 
considered a personality or character disorder in service was 
rather prodromal signs of a decompensating mental state in the 
early stage of a manic disorder.  A personality disorder was 
not found.

The Board finds that the additional evidence, which is new, is 
material, because it is probative as to the basis of the prior 
final denials of the claim.  The claim is thus reopened and 
will be considered on the merits.  38 U.S.C.A. §§ 5108, 7104, 
7105.

The Board finds the opinions of Dr. D.W.B. and the VA examiner 
to be convincing on the issue of the nature of the veteran's 
psychiatric illness and its time of onset.  Dr. D.W.B. 
explained that, in 1971 and 1973, the edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders then in use did not list the veteran's 
symptoms on active duty as prodromal symptoms of a psychotic 
disorder, but the fourth edition, now in use, makes it clear 
that such was the case.

Considering all of the medical evidence, the Board finds that 
the preponderance of the evidence shows that the veteran's 
current acquired psychiatric disorder had its inception in 
active service and, therefore, entitlement to service 
connection for an acquired psychiatric disorder is 
established.  38 U.S.C.A. § 1110.     




ORDER

Service connection for an acquired psychiatric disorder is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

